Title: To John Adams from Louisa Catherine Johnson Adams, 15 November 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					15-18 Nov 1820
				
				I do not know if I ought to congratulate you or not on your acceptance of the trouble and anxiety attending you as a Member of the Convention my dear Sir but I hope it will yield you amusement and vary your occupations we rely on your making it as easy as little laborious to yourself as possible—Congress has convened again and as you will perceive by the papers of the day they have assembled in a temper little likely to produce harmony during the Session The three first days were occupied in the choice of the Speaker and Mr. Taylor of New York has proved the successful Candidate altho’ there was considerable opposition from his own State he being a very high toned Clintonian—The Southern interest is terribly galled at this unlooked for triumph of the North and scarcely conceive what could produce—but the fact is too evident to be denied and our Northern folks have learnt that a little zeal and unfeigned exertion would place them very high in the scale of our Country if they seriously wish an ascendancy—All this must bring forward the old Missouri Question and the fire once rekindled will I fear blaze more fiercely than ever and perhaps prove more destructive for having only been smothered so long under its ashes.14 Many visitors this day An accident of a very serious nature occurred this morning—One of the workmen at the next building fell from the roof and was dreadfully injured—Mr Adams accompanied him home and remained with him while the Surgeons set his Leg which was badly fractured—The Shoulder was also much hurt the blade bone being split—he left him very composed considering the shock his nerves had sustained and hopes are entertained of his recovery—He is a man of property and much respected15 Mrs. Custis and Mrs. Bloomfield called this morning—The Gentlemen called on Mr A—accompanied by Genl Smith—We are very uneasy about College matters having just heard of the Rebellion—My Children seem to have some very intemperate blood in them and are certainly not very easy to govern. Mr. A— and myself are very uneasy about it—John is somewhat like his Mother a little hot headed and impetuous and want of timely reflection will I fear often lead him to error as long as he suffers the first naturally strong impulse to guide him. Experience is scarcely sufficient as I too well know to check this exuberance of feeling and even age has to contend for the mastery of Passion against reason against passion—It is a singular that the most generous natures are most liable to this failing and that quick sensibility a quality so amiable in itself should often lead to the most painful delemma’s but alas such is the lot of humanity even those virtues which were given us to purify the grossness of our mortal natures become dangerous when not subjected to due controul—We rest our hopes on the mildness of the Government and flatter ourselves that John will still be allowed to continue his studies.16 Went out yesterday to execute a piece of business for Mr. Adams and as usual did it wrong the fault however is reparable therefore of no material consequence—Again many visitors—Returned several among the number to Mrs. Bloomfield. She is the youngest Sister of Mrs. Rucker appears to be about thirty and is just married to General Bloomfield a Gentleman of about sixty five—He settled thirty thousand dollars on her the day before the Wedding and thus I suppose sweetened the matrimonial Pill. this I give however as mere ransom.We are told that there are several Candidates for the Vice Presidency. I see you are an Elector—how will you Vote for V. P.?17 My ramblings have begun my mornings are devoted to visiting and I return so weary and exhausted that I return neither feel the capacity of being amused or amusing supposing I ever possessed the latter and generally retire between eight and nine oclock—The Town is full of Strangers but there are not many Ladies—An invitation for Mr A from the President to dine on Tuesday next and it is said the Drawing Rooms are to begin on Wednesday next in contradiction to a whispered rumour which has been floating about the City for some time signifying that there were not to be any this winter.—Were I to write all the ridiculous reports I hear you would be very much diverted as they go so far as to arrange what dishes are to be prepared at the great House this Season and how often they are to be served. Whence such reports originate is easy to conceive and we may rationally doubt their truth—It is said jelly is only to be made twice during the Season Madeira Wine being too expensive.The Winter is not likely to be brilliant as some of our great ladies are in mourning and others likely to be in the Straw—The  Secretary of the Navy has a handsome establishment and the Attorney General as well as myself is endeavouring to adapt his  rooms to his society it being impossible to adapt the Society to the rooms without risking too many mortal offences.18 Contrary to established ettiquette the Speaker of the house honoured us with a call yesterday we have averaged about eight and twenty visits a day the two last days and Mr: A has the larger proportion to return it will be of service to him this year as our house is to near the Office for proper exercise—He has enjoyed uninterrupted health this Season and is look—very well—We shall look for our boys at Christmas as they have already an invitation to eat their Christmas dinner with their Aunt Frye—God Bless you my dear father and keep you in health is the prayer of your affectionate daughter
				
					L. C. A.
				
				
			